DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 9 and 19 are cancelled and Claims 1-8, 10-18, and 20-22 are currently pending and considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cousins et al. US20110067364A1 (Cousins).
Regarding Claim 1, Cousins discloses, A wrapping assembly for an agricultural vehicle, comprising: 
a frame (FIGS. 1 and 4-8, #18, para [0025-27])); 
a material support roll (FIG. 2, #22, para [0026]) supported by the frame; 
a roll of wrapping material (FIG. 2, #20, para [0026]) held by the material support roll; and 
a spreader roll assembly (FIGS. 2-3, #82, para [0082]) configured to spread wrapping material from the roll held by the material support roll and comprising a first roll (FIG. 2, #25, para [0026]) supported by the frame and a second roll (FIG. 2, #27, para [0026]) comprising at least one pivot (FIG. 2, #43, para [0027]), the at least one pivot pivotably coupling the second roll (FIGS. 2 and 3) to the frame and being positioned such that an exerted force from the wrapping material on the second roll causes the second roll to pivot toward the first roll and pinch the wrapping material between the first roll and the second roll, wherein the wrapping material is wrapped around the second roll (FIGS. 2 and 3, para [0027-29]).

Regarding Claim 2, Cousins discloses as previously claimed.  Cousins further disclosing, wherein the frame comprises a pair of opposed walls (FIGS. 5 and 6, #s 70 and 72) and the first roll is fixedly coupled to both of the opposed walls (para [0030]).

Regarding Claim 3, Cousins discloses as previously claimed.  Cousins further disclosing, wherein the first roll is a bottom roll and the second roll is a top roll (FIG. 2 – illustrates 25 above 26).

Regarding Claim 10, Cousins discloses as previously claimed.  Cousins further disclosing, wherein the frame (18) comprises a pair of opposed walls (70, 72) and the at least one pivot comprises a pair of pivots (FIGS. 2 and 6, #43 – on each side of the opposed walls has a pair of pivots and the corresponding structure), each of the pivots pivotably coupling the second roll (26) to a respective one of the opposed walls (70, 72).

Regarding Claim 21, Cousins discloses as previously claimed.  Cousins further disclosing, wherein the wrapping material (20) exerts the exerted force (para [0029] – states a force between nip rollers 25 and 26) on the second roll to pivot the second roll towards the first roll as the wrapping material wraps around the second roll (para [0029, 0033]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins, and further in view of Huson et al. US20020062631A1 (Huson).


Regarding Claim 4, Cousins discloses as previously claimed.  Cousins further disclosing, wherein the at least one pivot comprises a pivot arm (FIG. 2, #41, para [0027]) comprising a pivot opening (FIG. 2, #41 has an opening) and coupled to the pivot arm and supporting a respective end of the second roll (FIG. 6).
Cousins does not disclose, an end bearing.
However, Huson teaches, an end bearing (FIG. 9, #149, para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Huson at the effective filling date of the invention and would be motivated to modify the pivot arm (FIG. #41) as disclosed by Cousins to include an end bearing (FIG. 9, #149) as taught by Huson.  Since Huson teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the pivot arm (FIG. #41) as disclosed by Cousins to include an end bearing (Huson, FIG. 9, #149) so as to provide a reduction in the rotational friction of second roll.

Regarding Claim 5, as combined, Cousins/Huson discloses the invention as previously claimed. Cousins further discloses, further comprising a pivot pin (FIGS. 2 and 3, #43 – illustrate a pin that secures 41) placed in the pivot opening and coupled to the frame, the pivot pin defining a pivot axis of the pivot arm and the end bearing (Claim 8).

Regarding Claim 6, as combined, Cousins/Huson discloses the invention as previously claimed. As combined, Cousins/Huson further discloses, wherein the pivot arm comprises a bearing opening (Huson, FIG. 9, #149 – illustrates shaft 135 going through the opening of 149) and the end bearing coupled to the second roll (Cousins, FIG. 2 – illustrates the end bearing of Huson) comprises a portion (Cousins, FIGS. 2 and 3 – the portion of 41 between 43 and the axis of 25) disposed in the bearing opening.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins, and further in view of Viaud et al. US20090094948A1 (Viaud).

Regarding Claim 7, Cousins discloses as previously claimed.  Cousins further disclosing, wherein at least one of the first roll (25) or the second roll (26).
Cousins does not disclose, comprises a rolling surface comprising a rubber.
However, Viaud teaches, comprises a rolling surface comprising a rubber (para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Viaud at the effective filling date of the invention and would be motivated to modify the rolling surface of the first roll (FIG. 2, #25) as disclosed by Cousins to include a rubber rolling surface (para [0031]) as taught by Viaud.  Since Viaud teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the rolling surface (FIG. 2, #25) as disclosed by Cousins to include the rubber rolling surface (para [0031]) as taught by Viaud since the rubber will increase the friction and thereby prevent slippage of the wrapping material.

Regarding Claim 8, as combined, Cousins/Viaud discloses the invention as previously claimed. As combined, Cousins/Viaud further discloses, wherein the rolling surface (Cousins, 25).
As combined, Cousins/Viaud does not disclose, comprises at least one helical groove formed therein.
However, Viaud teaches, comprises at least one helical groove (para [0031] – the roll is journaled) formed therein.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Viaud at the effective filling date of the invention and would be motivated to modify the rolling surface (25) as disclosed by, as combined, Cousins/Viaud to include the helical groove (para [0031] – journaled) as taught by Viaud. Since Viaud teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the rolling surface (25) as disclosed by Cousins to include the rubber rolling surface (para [0031]) as taught by Viaud since the helical groove will further increase the friction and thereby prevent slippage of the wrapping material.



Claims 11-15, 17-18, 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al., US 2016/0353665 A1 (Hummel), in view of Viaud, and in further view of Cousins.

Regarding Claim 11, Hummel discloses, an agricultural vehicle, comprising:

a chassis (FIG. 1, #34, para [0032]); 

a pickup (FIG. 1, #20) carried by the chassis

a frame (FIG. 1, #12, para [0031])) carried by the chassis (FIG. 1, # 34);
  
a material support roll (FIG. 2, # 64) carried by the chassis (34); 

a roll of wrapping material (FIG. 4, #66) held by the material support roll; and

a spreader roll assembly (FIG. 4, #60, para [0036]) configured to spread wrapping material from the roll (66) held by the material support roll (64) and 

Hummel does not disclose, a plurality of pick up tines.
However, Viaud teaches, a plurality of pick up tines (FIG. 1, #26, para [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Viaud at the effective filling date of the invention and would be motivated to modify the pickup (FIG. 1, #20) as disclosed by Hummel with the pickup tines (FIG. 1, #26) as taught by Viaud. Since Viaud teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the pickup (FIG. 1, #20) as disclosed by Hummel to include the pickup tines (FIG. 1, #26) as taught by Viaud to improve the efficiency of picking up crops.


Hummel does not disclose, comprising a first roll coupled to the frame and a second roll comprising at least one pivot, the at least one pivot pivotably coupling the second roll to the frame and being positioned such that an exerted force from the wrapping material on the second roll causes the second roll to pivot toward the first roll and pinch the wrapping material between the first roll and the second roll, wherein the wrapping material is wrapped around the second roll.
Cousins teaches, comprising a first roll (FIG. 2, #25, para [0026]) coupled by the frame and a second roll (FIG. 2, #26, para [0026]) comprising at least one pivot (FIG. 2, #43, para [0027]), the at least one pivot pivotably coupling the second roll (FIGS. 2 and 3) to the frame and being positioned such that an exerted force from the wrapping material on the second roll causes the second roll to pivot toward the first roll and pinch the wrapping material between the first roll and the second roll, wherein the wrapping material is wrapped around the second roll (FIGS. 2 and 3, para [0027-29]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Cousins at the effective filling date of the invention and would be motivated to modify the spreader roll assembly (60) as disclosed by Hummel with the aforementioned mentioned structures (FIG.2 #s 25, 26, 43, paras [0026-27 and 0027-29) as taught by Cousins. Since Cousins teaches these structures that are known in the art and beneficial, thereby providing the motivation, to modify the spread roll assembly (FIG. 4, #60) as disclosed by Hummel to include the aforementioned structures (FIG. 2, #s 25, 26, 43) as taught by Cousins since the aforementioned structures prevent the lateral shift of the wrap by forcing the rollers (25, 26, para [0029]) to press against each other and facilitate the replacement of the roll (22, para [0032]).

Regarding Claim 12, as combined, Hummel/Viaud/Cousins discloses the invention as above claimed. As combined, Hummel/Cousins discloses, wherein the frame (Hummel, 12) comprises a pair of opposed walls (Cousins, FIGS. 5 and 6, #s 70 and 72) and the first roll (Cousins, 25) is fixedly coupled to both of the opposed walls.

Regarding Claim 13, as combined, Hummel/Viaud/Cousins discloses the invention as above claimed. As combined, Hummel/Cousins discloses, wherein the first roll is a bottom roll and the second roll is a top roll (Cousins, FIG. 2 – illustrates 25 above 27).

Regarding Claim 14, as combined, Hummel/Viaud/Cousins discloses the invention as above claimed. As combined, Hummel/Cousins discloses, wherein the at least one pivot (Cousins, FIG. 2, #43, para [0027]) comprises a pivot arm (Cousins, FIG. 2, #41) comprising a pivot opening (Cousins, FIG. 2, #41 has an opening).

Regarding Claim 15, as combined, Hummel/Viaud/Cousins discloses the invention as above claimed. As combined, Cousins further discloses, further comprising a pivot pin (FIGS. 2 and 3, #43 – illustrate a pin that secures 41) placed in the pivot opening and coupled to the frame, the pivot pin defining a pivot axis of the pivot arm and the end bearing (Claim 8).

Regarding Claim 17, as combined, Hummel/Viaud/Cousins discloses the invention as above claimed. As combined, Cousins further discloses, wherein at least one of the first roll (25) or the second roll (27). 
As combined, Hummel/Viaud/Cousins does not disclose, comprises a rolling surface comprising a rubber.
However, Viaud teaches, comprises a rolling surface comprising a rubber (para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Viaud at the effective filling date of the invention and would be motivated to modify the rolling surface of the first roll (FIG. 2, #25) as disclosed, as combined, by Hummel/Cousins to include a rubber rolling surface (para [0031]) as taught by Viaud.  Since Viaud teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the rolling surface (FIG. 2, #25) as disclosed by Cousins to include the rubber rolling surface (para [0031]) as taught by Viaud since the rubber will increase the friction and thereby prevent slippage of the wrapping material.

Regarding Claim 18, as combined, Hummel/Viaud/Cousins discloses the invention as above claimed. As combined, Hummel/Viaud/Cousins further discloses, wherein the rolling surface (Cousins, 25).
As combined, Hummel/Viaud/Cousins does not disclose, comprises at least one helical groove formed therein.
However, Viaud teaches, comprises at least one helical groove (para [0031] – the roll is journaled) formed therein.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Viaud at the effective filling date of the invention and would be motivated to modify the rolling surface (25) as disclosed, as combined, by Hummel/Viaud/Cousins to include the helical groove (para [0031] – journaled) as taught by Viaud. Since Viaud teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the rolling surface (25) as disclosed by Cousins to include the rubber rolling surface (para [0031]) as taught by Viaud since the helical groove will further increase the friction and thereby prevent slippage of the wrapping material.


Regarding Claim 20, as combined, Hummel/Viaud/Cousins discloses the invention as previously claimed.  Cousins further disclosing, wherein the frame (18) comprises a pair of opposed walls (70, 72) and the at least one pivot comprises a pair of pivots (FIGS. 2 and 6, #43 – on each side of the opposed walls has a pair of pivots and the corresponding structure), each of the pivots pivotably coupling the second roll (27) to a respective one of the opposed walls (70, 72).

Regarding Claim 22, as combined, Hummel/Viaud/Cousins discloses the invention as previously claimed.  As combined, Hummel/Viaud/Cousins further disclosing, wherein the wrapping material (Hummel, 66) exerts the exerted force (Cousins, para [0029] – states a force between nip rollers 25 and 27 via 20 and 26 transmitting the force) on the second roll (Cousins, 27) to pivot the second roll towards the first roll as the wrapping material wraps around the second roll (Cousins, para [0029, 0033]).



Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable, as combined, over Hummel/Viaud/Cousins, and in further view of Huson.

Regarding Claim 16, as combined, Hummel/Viaud/Cousins discloses the invention as previously claimed. As combined, Cousins further discloses, wherein the pivot arm (41) comprises the second roll (27) comprises a portion (FIGS. 2 and 3 – the portion of 41 between 43 and the axis of 25).
As combined, Hummel/Viaud/Cousins does not disclose, a bearing opening and the end bearing coupled to and the bearing opening.
However, Huson teaches, a bearing opening (FIG. 9, #149 – illustrates shaft 135 going through the opening of 149) and the end bearing (FIG. 9, #149).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Huson at the effective filling date of the invention and would be motivated to modify the pivot arm (FIG. #41) as disclosed by Cousins to include an end bearing (FIG. 9, #149) as taught by Huson.  Since Huson teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the pivot arm (FIG. #41) as disclosed by Cousins to include an end bearing (Huson, FIG. 9, #149) so as to provide a reduction in the rotational friction of second roll.

Response to Arguments
Applicant's arguments filed 11 Jul 2022 have been fully considered but they are not persuasive.

Applicant’s First Argument
The Applicant argues that Cousins is silent regarding the stretch wrap 20 exerting any force on any of the rollers 25, 26, and 27 that causes pivoting.

Examiner’s Response to Applicant’s First Argument
Applicant's arguments filed 11 Jul 2022 have been fully considered but they are not persuasive.  Cousin’s para [0029] states that “…the first nip roller 25 will abut the first pre-stretch roller 26 thereby forcing the first links 42…” thereby transmitting a force from 25 to 26.  Since the stretch wrap 20 is between 25 and 26, then the force vector is from 25 to 20 and then transmitted to 26.

Applicant’s Second Argument
The Applicant argues that Cousins first pre-stretch roller 26 is not being pivotable.

Examiner’s Response to Applicant’s Second Argument
Applicant's arguments filed 11 Jul 2022 have been fully considered but they are not persuasive.  The above rejection states the second roller is (FIGS. 2 and 3, #27 as the figures illustrate 27 as pivotable) throughout the rejection.  Therefore, the Applicant’s argument does not apply to the second roller (27).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        06 Sep 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731